



Exhibit 10.1
csslogo.jpg [csslogo.jpg]


February 16, 2017


Mr. John S. White
3 Pin Oak Drive
Chadds Ford, PA 19317


Personal and Confidential


Dear Jack:


We are pleased to extend an offer of employment to you as Executive Vice
President - Operations of CSS Industries, Inc. (“CSS”) reporting to Christopher
Munyan - President and Chief Executive Officer. Your primary work location will
be Plymouth Meeting, PA.


You acknowledge and agree that there are no other valid oral or written
agreements relating to the terms and conditions of your employment with CSS as
its Executive Vice President - Operations. You further represent and covenant to
CSS that you are not subject or a party to any employment agreement,
non-competition covenant, understanding or restriction which would prohibit or
restrict you from executing this letter and performing all duties and
responsibilities incidental to the position of Executive Vice President -
Operations of CSS.


1.    Commencement Date - Your employment will commence on a date mutually
agreed by you and CSS, but in no event later than Monday, March 13, 2017. Your
employment status with CSS will be that of an employee at-will, subject to
termination by either you or CSS at any time.


2.    Compensation - The compensation package for this position will be as
follows:


A.    Base Salary - A base salary in the gross amount of Three Hundred Thousand
Dollars ($300,000) per annum payable at such times as CSS pays its executives.
There will be an annual performance review thereafter and you will then be
considered for an increase in base salary, commencing April 1, 2018, consistent
with the then current CSS policy.


B.    Incentive Compensation - For CSS’ fiscal year ending March 31, 2018, you
will be eligible to participate in the Management Incentive Plan (“MIP”). For
purposes of calculating your potential 2018 fiscal year incentive compensation,
and depending on the extent of achievement of certain individual and CSS
objectives, you will have the potential of earning incentive compensation based
upon 60% of your base salary specified in Section 2.A. You will not be eligible
to participate in the MIP for CSS’ current fiscal year ending March 31, 2017.


For CSS’ subsequent fiscal years, depending on the extent of achievement of
certain individual and CSS objectives, you will have the potential of earning
for a full fiscal year period incentive





--------------------------------------------------------------------------------





compensation with a target opportunity of up to 60% of your then base salary.
The financial target objectives of your potential subsequent fiscal year
incentive compensation will be determined based upon the applicable actual full
fiscal year financial results of CSS.


C.    Equity Grants - We will recommend that you be granted a stock option to
acquire 10,000 shares of CSS Common Stock (2,500 of which will vest on each
anniversary of the grant until all of such shares are vested) and a time-vested
stock bonus award of 10,000 restricted stock units of CSS Common Stock (5,000 of
which will vest on the third anniversary of the grant and 5,000 of which will
vest on the fourth anniversary of the grant), which recommendation will be
provided to the Human Resources Committee (the “Committee”) of the Board of
Directors of CSS for consideration at the next available date upon which the
Committee considers equity grant recommendations after the date upon which you
commence employment with CSS. These grants will in all respects be subject to
and in accordance with the provisions of the CSS 2013 Equity Compensation Plan,
and the terms of the grant letters to be provided to you at the time of the
grants.


Thereafter, you will be eligible to be recommended to the Committee to receive
annual equity grants, the specifics of which shall be determined at the
Committee’s sole discretion.


D.    Company Automobile - You will be provided for your use a CSS-owned or
leased automobile comparable to the owned or leased automobiles then made
available by CSS to its Vice President-level officers.


E.    Vacation - You will be eligible to accrue four (4) weeks vacation each
calendar year, in accordance with the applicable terms of CSS’ then current
vacation policy.


3.    Benefits Coverage -You will be entitled to participate in those CSS
benefit programs available to its officer level personnel in accordance with the
applicable terms of these programs.


4.    Confidential Information.


A.    Confidentiality Agreement. You recognize and acknowledge that by reason of
employment by and service to CSS, you have had and will continue to have access
to confidential information of CSS and its affiliates, including, without
limitation, information and knowledge pertaining to products and services
offered, inventions, innovations, designs, ideas, plans, trade secrets,
proprietary information, computer systems and software, packaging, advertising,
distribution and sales methods and systems, sales and profit figures, customer
and client lists, and relationships between or among CSS and its affiliates and
dealers, distributors, wholesalers, customers, clients, suppliers and others who
have business dealings with CSS and such affiliates (“Confidential
Information”). You acknowledge that such Confidential Information is a valuable
and unique asset of CSS and/or its affiliates, and covenant that you will not,
either during or at any time after your employment with CSS, disclose any such
Confidential Information to any person for any reason whatsoever (except as your
duties described herein may require or except as provided in the Reports to
Government Entities clause below) without the prior written consent of the
Committee, unless such information is in the public domain through no fault of
you or except as provided in the Reports to Government Entities clause as
provided below or as may be required by law.


                 B.        Reports to Government Entities.  Nothing in this
letter, including the Confidentiality Agreement clause above, restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to,





--------------------------------------------------------------------------------





reporting possible violations of law or regulation to, or from filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the U.S. Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  You do not need the prior authorization of CSS to
engage in conduct protected by this paragraph, and you do not need to notify CSS
that you have engaged in such conduct.


                Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


5.    Non-Competition. During your employment with CSS, and for a period of one
year thereafter, you will not, without the prior written consent of the
Committee, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit your name to be
used in connection with, any business or enterprise engaged within any portion
of the United States or Canada (collectively, the “Territory”) (whether or not
such business is physically located within the Territory) that is engaged in the
creation, design, manufacture, distribution or sale of any products or services
that are the same or of a similar type then manufactured or otherwise provided
by CSS or by any of its affiliates during your employment with CSS (the
“Business”). You recognize that you will be involved in the activity of the
Business throughout the Territory, and that more limited geographical
limitations on this non-competition covenant (and the non-solicitation covenant
set forth in Section 6 of this letter agreement) are therefore not appropriate.
The foregoing restriction shall not be construed to prohibit your ownership of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Act of 1933, provided that such ownership
represents a passive investment and that neither you nor any group of persons
including you in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in business, other than exercising his rights as a
shareholder, or seeks to do any of the foregoing. We acknowledge and agree that
if CSS fails to satisfy its material obligations to you under this letter
agreement after you have provided CSS with at least thirty (30) days written
notice of such failure, then your obligation to comply with the non-competition
covenant set forth in this Section 5 shall be waived.


6.    No Solicitation. During your employment with CSS, and for a period of one
year thereafter, you agree not to, either directly or indirectly, (i) call on or
solicit with respect to the Business any person, firm, corporation or other
entity who or which at the time of termination of your employment with CSS was,
or within two years prior thereto had been, a customer of CSS or any of its
affiliates, or (ii) solicit the employment of any person who was employed by CSS
or by any of its affiliates on a full or part-time basis at any time during the
course of your employment with CSS, unless prior to such solicitation of
employment, such person’s employment with CSS or any of its affiliates was
terminated. We acknowledge and agree that if CSS fails to satisfy its material
obligations to you under this letter agreement after you have provided CSS with
at least thirty (30) days written notice of such failure, then your obligation
to comply with the non-solicitation covenant set forth in this Section 6 shall
be waived.







--------------------------------------------------------------------------------





7.    Severance Payments. Your employment status with CSS will be that of an
employee at-will, and thus this employment status is subject to termination by
either you or the Company at any time. However, in the event that the Company
terminates your employment without cause, and subject to your compliance with
the terms and conditions of this letter agreement, you will be eligible for
severance payments in an amount equal to the greater of fifty-two (52) weeks of
your then-current annual base salary or an amount governed by the Company’s
then-current severance policy applicable to you (less applicable tax
withholdings and payroll deductions). For purposes of this letter agreement,
termination “without cause” means termination other than termination resulting
from or related to your breach of any of your obligations under this letter
agreement, your failure to comply with any lawful directive of the Company’s
President and Chief Executive Officer, your failure to comply with CSS’ Code of
Ethics, your conviction of a felony or of any moral turpitude crime, or your
willful or intentional engagement in conduct injurious to the Company or any of
its affiliates.


The foregoing payment obligation is contingent upon (x) receipt by CSS of a
valid and fully effective release (in form and substance reasonably satisfactory
to CSS) of all claims of any nature which you might have at such time against
CSS, its affiliates and their respective officers, directors and agents,
excepting therefrom only any payments due to you from CSS pursuant to this
Section 7, and (y) your resignation from all positions of any nature which you
may then hold with CSS and its affiliates. If you are eligible to receive the
foregoing payment, such amount will be paid to you in equal installments, with
such installments being paid on the then-applicable paydays for CSS executives,
commencing on or about the first such payday following the termination of your
employment by CSS without cause and your satisfaction of the conditions
specified in the immediately preceding sentence.


8.    Equitable Relief.


A.     You acknowledge that the restrictions contained in Sections 4, 5, and 6
of this letter agreement are reasonable and necessary to protect the legitimate
interests of CSS and its affiliates, that CSS would not have entered into this
letter agreement in the absence of such restrictions, and that any violation of
any provision of those Sections will result in irreparable injury to CSS and its
affiliates. You represent that your experience and capabilities are such that
the restrictions contained in Sections 4 and 5 hereof will not prevent you from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as is anticipated by this letter agreement. YOU FURTHER
REPRESENT AND ACKNOWLEDGE THAT (i) YOU HAVE BEEN ADVISED BY CSS TO CONSULT YOUR
OWN LEGAL COUNSEL IN RESPECT OF THIS LETTER AGREEMENT, (ii) THAT YOU HAVE HAD
FULL OPPORTUNITY, PRIOR TO EXECUTION OF THIS LETTER AGREEMENT, TO REVIEW
THOROUGHLY THIS LETTER AGREEMENT WITH YOUR COUNSEL, AND (iii) YOU HAVE READ AND
FULLY UNDERSTAND THE TERMS AND PROVISIONS OF THIS LETTER AGREEMENT.


B.     You agree that CSS shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
any other remedies provided by law arising from any violation of Sections 4, 5,
and 6 of this letter agreement, which rights shall be cumulative and in addition
to any other rights or remedies to which CSS may be entitled. In the event that
any of the provisions of Sections 4, 5, and 6 hereof should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law.







--------------------------------------------------------------------------------





C.     You and CSS irrevocably and unconditionally (i) agree that any suit,
action or other legal proceeding arising out of Sections 4, 5, and 6 of this
letter agreement, including without limitation, any action commenced by CSS for
preliminary or permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consent to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waive any objection to the
laying of venue of any such suit, action or proceeding in any such court.


D.     You agree that CSS may provide a copy of Sections 4, 5, and 6 of this
letter agreement to any business or enterprise (i) which you may directly or
indirectly own, manage, operate, finance, join, participate in the ownership,
management, operation, financing, control or control of, or (ii) with which you
may be connected with as an officer, director, employee, partner, principal,
agent, representative, consultant or otherwise, or in connection with which you
may use or permit your name to be used.


9.     Governing Law. This letter agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.


10.    Section 409A of the Code.


A.        Interpretation.  Notwithstanding the other provisions hereof, this
letter agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, and this letter agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code. 
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with Section
409A of the Code and regulations thereunder.  If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under Section 409A of the Code, then such benefit or payment shall be provided
in full at the earliest time thereafter when such sanctions will not be
imposed.  All payments to be made upon a termination of employment under this
letter agreement that are deferred compensation may only be made upon a
“separation from service” under Section 409A of the Code.  For purposes of
Section 409A of the Code, each payment made under this letter agreement shall be
treated as a separate payment.  In no event may you, directly or indirectly,
designate the calendar year of payment.  While this letter agreement is intended
to comply with the requirements of Section 409A of the Code, to the extent
applicable, neither CSS nor any of its affiliates makes or has made any
representation, warranty or guarantee of any federal, state or local tax
consequences of your receipt of any benefit or payment hereunder, including but
not limited to, under Section 409A of the Code, and you are solely responsible
for all taxes that may result from your receipt of the amounts payable to you
under this letter agreement.
B.    Payment Delay.  To the maximum extent permitted under Section 409A of the
Code, the severance benefits payable under this letter agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, any amount payable to you during the six (6) month period following
your separation date that does not qualify within either of the foregoing
exceptions and constitutes deferred compensation subject to the requirements of
Section 409A of the Code, then such amount shall hereinafter be referred to as
the “Excess Amount.”  If at the time of your separation from service, CSS' (or
any entity required to be aggregated with CSS under Section 409A of the Code)
stock is publicly-traded on an established





--------------------------------------------------------------------------------





securities market or otherwise and you are a “specified employee” (as defined in
Section 409A of the Code and determined in the sole discretion of CSS (or any
successor thereto) in accordance with CSS’ (or any successor thereto) “specified
employee” determination policy), then CSS shall postpone the commencement of the
payment of the portion of the Excess Amount that is payable within the six (6)
month period following your separation date with CSS (or any successor thereto)
for six (6) months following your separation date with CSS (or any successor
thereto).  The delayed Excess Amount shall be paid in a lump sum to you within
thirty (30) days following the date that is six (6) months following your
separation date with CSS (or any successor thereto).  If you die during such six
(6) month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of Section 409A of the Code, such
Excess Amount shall be paid to the personal representative of your estate within
sixty (60) days after your death.
 
C.    Reimbursements.  All reimbursements provided under this letter agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this letter agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the taxable
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.


Please confirm your understanding of the foregoing provisions by executing the
enclosed counterpart of this letter and returning this executed counterpart to
me.


Sincerely,
CSS Industries, Inc.


By /s/ Denise Andahazy    
Denise Andahazy
Vice President - Human Resources


Agreed to and acknowledged as correct:


/s/ John S. White                     19 February 2017
John S. White                        Date of Signature







